DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/116,856 application filed December 9, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Please amend lines 2-3 of claim 2 to recite
“introducing [[a]] the hydrocarbon feed and [[a]] the hydrogen feed to a dealkylation reactor, wherein the dealkylation reactor comprises [[a]] the dealkylation catalyst; and…”

Please amend claim 10 to recite“10. The process according to claim 9, wherein the ratio of mixed xylenes to benzene and toluene is at least about 2 to 1

Please amend claims 17-19  to recite
“17.  The process according to claim 1, wherein the dealkylated product contains less than about 500 ppm sulfur

“18. The process according to claim 1, wherein the dealkylated product contains less than about 100 ppm nitrogen

“19. The process according to claim 1, wherein the hydrocarbon feed is dealkylated at least about 50 wt%


Please add claims 25-31 as follows:
25. The process according to claim 10, wherein the ratio of mixed xylenes to benzene and toluene is at least about 3 to 1, expressed as the ratio of mixed xylenes: benzene + toluene. 

26.  The process according to claim 17, wherein the dealkylated product contains less than about 10 ppm sulfur.

27.  The process according to claim 26, wherein the dealkylated product contains less than about 0.5 ppm sulfur.

28.  The process according to claim 18, wherein the dealkylated product contains less than about 10 ppm nitrogen.

29.  The process according to claim 28, wherein the dealkylated product contains less than about 0.5 ppm nitrogen.

30.  The process according to claim 19, wherein the hydrocarbon feed is dealkylated at least about 60 wt%.

31.  The process according to claim 30, wherein the hydrocarbon feed is dealkylated at least about 70 wt%.

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious the use of “a framework-substituted ultra-stable Y (USY)-type zeolite in which a portion of aluminum atoms constituting a zeolite framework thereof is substituted with zirconium atoms and/or titanium and/or hafnium atoms” in the dealkylation of a hydrocarbon feed comprising C9+ aromatics.  The International Search Report and the Written Opinion of the International Searching Authority cited Arca et al (WO/2005/071045) in view of, e.g., Koseoglu et al (US 10,293, 332 B2) or Koseoglu et al (US 2019/224653).  The Opinion stated that “[t]he difference between claim 1 and [Arca et al] lies in the catalyst used.  In claim 1 [of the instant application] USY with part of the zeolite framework aluminium is replaced with zirconium, titanium and/or hafnium…whereas in [Arca et al] ZSM-5 is used as the support material…The skilled person in the art looking for an alternative catalyst will certainly think of using alternative hydrotreating catalysts.  He will see that catalysts using USY with part of the framework aluminium replaced by zirconium, hafnium or titanium are known from [Koseoglu et al ‘332] and Koseoglu et al ‘653] (see claims for both documents).  In [Koseoglu et al ‘332] the catalyst is used in hydrocracking and in [Koseoglu et al ‘653] in reforming in general.”  The assertion in the Written Opinion lacks any evidentiary support.  First, note that it has been held that “[i]n order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents” [In re Ruff, 256 F.2d 590, 118 USPQ 340].  No equivalency in the prior art between the catalysts of Arca et al and Koseoglu et al’332/’653 is provided by the Written Opinion.  Second, at least with respect to Koseoglu et al ‘332, the chemical reaction(s) and the conditions therefore are distinct from those in Arca et al, thereby making it uncertain that the catalyst of the former would be advantageous in the reaction of the latter.  Arca et al is concerned with hydrodealkylation of C8-C13 alkylaromatic hydrocarbons [page 1, lines 11-13].  The catalyst of Arca et al “consists of a ZSM-5 zeolite modified with at least one metal selected from those of groups IIB, VIB and VIII, in particular molybdenum, zinc, nickel, cobalt, palladium, or their mixtures consisting for example of molybdenum/zinc and molybdenum/cobalt” [page 5, lines 8-13].  The catalyst of Arca et al also contains a binder [page 6, lines 7-18: “it is preferable to use the zeolitic catalyst in a bound form, using a binding substance which gives it shape and consistency, for example mechanical resistance, so that the zeolite/binder catalyst is suitable for being conveniently used in an industrial reactor. Examples of binders include aluminas, among which pseudo-bohemite and γ-alumina; clays, among which kaolinite, vermiculite, attapulgite, smectites, montmorillonites ; silica; alumino-silicates; titanium and zirconium oxides; combinations of two or more of these, using in such quantities as to give zeolite/binder weight ratios ranging from 100/1 to 1/10”].  The hydrodealkylation reaction conditions of Arca et al include a temperature such as 280o C [Examples 1-4] with other examples having higher temperatures (e.g., 450 & 510o C), a pressure of 3 MPa, and a molar ratio of H2/hydrocarbon charge ranging from 4.2-4.4 [see page 14].  Koseoglu et al ‘332, on the other hand, is concerned with hydrocracking “(1) crude oil, (2) synthetic crude oil, (3) bitumen, (4) oil sand, (5) shell oil or (6) coal liquid. Suitably used as the above refined oil is oil selected from, for example, a) vacuum gas oil (VGO), b) deasphalted oil (DAO) obtained from a solvent deasphalting process or demetalled oil, c) light coker gas oil or heavy coker gas oil obtained from a coker process, d) cycle oil obtained from a fluid catalytic cracking (FCC) process or e) gas oil obtained from a visbreaking process” [column 15, line 62 to column 16, line 4].  The hydrocracking conditions for a feedstream having a boiling point ranging from 375 to 833o C include a temperature ranging from 300 to 500o C, a H2 pressure ranging from 4-30 MPa, and a hydrogen/oil ratio of 500 to 2500 Nm3/m3 to obtain kerosene & gas oil [column 16, lines 11-14].  The hydrodealkylation pressure and the hydrogen to hydrocarbon/oil ratio are lower (i.e., less severe) than the pressure and hydrocarbon/oil ratio for hydrocracking.  Note that if the boiling point range of the hydrocracking feed is lower, e.g. 375-650o C, the hydrogen pressure is even higher, 7-15 MPa [column 16, lines 15-21], which is further outside the pressure range for the hydrodealkylation reaction conditions of Arca et al.  Therefore, it is not clear how a catalyst used for hydrocracking VGO, DAO, coker gas oils, and cycle oils to obtain kerosene and gas oil under more extreme reaction conditions would be obvious to use for dealkylation of C8-C13 alkylaromatic hydrocarbons disclosed in Arca et al to obtain BTX under less severe reaction conditions, especially when no equivalency of the catalysts is disclosed in the prior art.  With respect to Koseoglu et al ‘653, said reference discloses “[n]aphtha feeds to catalytic reforming include heavy straight run naphtha [which has a normal end boiling point of about 193o C, which overlaps the boiling point range of the C8-C13 alkylaromatic feed of Arca et al—examiner’s insertion] . It transforms low octane naphtha into high-octane motor gasoline blending stock and aromatics rich in benzene, toluene, and xylene with hydrogen and liquefied petroleum gas as a byproduct” [paragraph 0002].  However, consider the results shown in Table 2 of Example 3.  As disclosed therein, the feed comprises 13 wt % aromatics.  After reforming, the concentration of aromatics is 68.3 wt %.  However, to achieve such a result requires aromatization of the paraffins and isoparaffins in the feed and dehydrogenation of the naphthenes (cycloalkanes).  It is not clear that the reforming of Koseoglu et al ‘653 includes dealkylation at all.  The reference clearly does not disclose (hydro)dealkylation.  Therefore, it does not appear obvious to select the catalyst of Koseoglu et al ‘653 for hydrodealkylation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
August 3, 2022